IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                      )
                                       )
              v.                       )   Crim. ID. No. 2011007498
                                       )
SAVON BODDY,                           )
                                       )
                Defendant.             )

                         MEMORANDUM OPINION

                             Submitted: May 25, 2021
                              Decided: June 16, 2021

Upon Consideration of Defendant’s Motion to Transfer Charges to Family Court,
                                 DENIED.




Matthew Frawley, Esquire, and Matthew Buckworth, Esquire, Deputy Attorneys
General, Department of Justice, Wilmington, Delaware. Attorneys for the State.

Monika Germono, Esquire and Meghan Crist, Esquire, Assistant Public Defenders,
Office of Defense Services, Wilmington, Delaware. Attorneys for Defendant.


MEDINILLA, J.
                                   I.     INTRODUCTION

        At 16,1 Defendant Savon Boddy stands accused of Murder First Degree, two

counts of Possession of a Firearm During the Commission of a Felony, Robbery

First Degree, Conspiracy Second Degree, Possession, Purchase, Own or Control of

a Firearm (Handgun) by a Juvenile, and Possession of a Deadly Weapon by a Person

Prohibited.2 He seeks to transfer his charges to Family Court under 10 Del. C. §

1011.     A reverse amenability hearing was held on May 25, 2021.                         Upon

consideration, the parties’ submissions, oral argument, and the record in this case,

Defendant’s Motion to Transfer Charges to Family Court is DENIED.

                  II.    FACTUAL AND PROCEDURAL HISTORY3

        The allegations in this case began as a drug deal and planned robbery that

ended with the shooting death of Joseph Quick (“Quick”). The incident took place

on November 15, 2020, on Ashley Drive in New Castle, Delaware.

        Detective Brian Lucas of the New Castle County Police Department testified

that on the day of the shooting, Quick was with his girlfriend when she received a

message via Instagram from Defendant’s account; the message was intended for

Quick. According to the girlfriend, after she handed him her cell phone, Quick told



1
  Defendant’s date of birth is March 18, 2005.
2
  See Indictment, True Bill Filed, No. 52, State of Delaware v. Savon Boddy, Crim. I.D. No.
2011007498, D.I. 2 (Del. Super. Ct. Mar. 22, 2021).
3
  This recitation is based upon oral argument and evidence presented at the reverse amenability
hearing on Defendant’s Motion to Transfer on May 25, 2021.
                                                1
her that he wanted to go and meet with someone. Quick then showed his girlfriend

Defendant’s Instagram account that included a picture of Defendant.              The

communications between Quick and Defendant involved coordinating a sale of

marijuana to Defendant.     After several attempts to send location information,

Defendant sent Quick his phone number and location via text message where they

planned to meet at a designated location on Ashley Drive.

      Upon arrival at said location, Quick and his girlfriend sat in their parked car

and waited for Defendant. She was driving the car while Quick sat in the front

passenger seat. Defendant arrived with co-defendant and parked further down the

street. Both defendants exited their vehicle; Defendant approached the vehicle on

the passenger side where Quick was seated while co-defendant approached on the

driver’s side.

      According to Detective Lucas, both co-defendant, age 16, and Quick’s

girlfriend essentially described similar versions of what took place between Quick

and Defendant. First, that Defendant asked Quick to see the marijuana. Quick then

handed him an unknown quantity, Defendant smelled it, and questioned the quality,

suggesting the marijuana was not very good. Defendant then pulled the weapon,

pointed it at Quick and said “give me everything you got.” Quick grabbed the gun

and attempted to either fight back or gain control of the weapon. After a single shot

was fired, Defendant dropped the gun and fled with co-defendant. Quick told his


                                          2
girlfriend to take him to a hospital. Quick died. The cause of death is ruled as a

homicide by gunshot wound to the abdomen.

      Co-defendant also told police that he knew Defendant as “Sav,” who on the

day of the shooting, arrived at his house in a silver car driven by an unknown female.

Defendant indicated that he wanted to buy marijuana from Quick. While en route

to the designated location, Defendant told co-defendant that he intended to rob Quick

and displayed a black handgun.

      During their flight, Defendant allegedly told co-defendant that he no longer

possessed the gun. After the shooting, a search of the girlfriend’s vehicle yielded a

black Taurus 9mm handgun that was located on the front passenger side floor. The

firearm matched the casing and bullet found in Quick’s body.            Although no

fingerprints matching Defendant were found on the handgun, DNA matching

Defendant was found on the magazine of the firearm. Detective Lucas could not say

who pulled the trigger. No other firearms were found in the vehicle.

      Police also obtained video surveillance from Ashley drive from neighborhood

doorbell cameras.    These videos show both defendants approach the vehicle

momentarily and then after a gun shot is heard, the men are seen running back and

re-entering their vehicle, which the investigation later revealed was stolen. Inside

the stolen vehicle, Defendant’s fingerprints are found consistent with where

surveillance video shows Defendant entering the vehicle, further confirmed by co-


                                          3
defendant as the same side of the car where Defendant entered and exited while on

Ashley Drive.

       Executed search warrants for Defendant’s cellphone confirmed that the

Instagram account belonged to Defendant and that it was Defendant’s phone that

had been used to contact Quick. Defendant was arrested on November 17, 2020.

       On May 25, 2021, at Defendant’s request, this Court held a reverse

amenability hearing to determine whether the charges should be transferred to

Family Court. Defendant’s sole witness was Dr. Laura Cooney-Koss, Psy.D. In

addition to Detective Lucas, the State called Jennifer Skinner on behalf of the

Division of Youth Rehabilitative Services (“YRS”) of the Department of Services

for Children, Youth & Their Families (“DSCYF”). The parties stipulated to the

introduction of Dr. Cooney-Koss’s and Ms. Skinner’s reports and to the introduction

of the State’s 52 exhibits.

                              III.   STANDARD OF REVIEW

       The reverse amenability process is meant to identify juveniles charged as

adults who are amenable to the rehabilitative process of the Family Court.4 If the

juvenile files a motion to transfer the adult charges, this Court must hold a reverse




4
  See generally 10 Del. C. §§ 1010-11; see also Hughes v. State, 653 A.2d 241, 249 (Del. 1994)
(quoting Marine v. State, 624 A.2d 1181, 1184 (Del. 1993); Marine v. State, 607 A.2d 1185,
1209 (Del. 1992)).
                                               4
amenability hearing and weigh the four factors set forth in 10 Del. C. § 1011(b).5

The Court considers evidence of: (1) “[t]he nature of the present offense and the

extent and nature of the defendant’s prior record, if any;”6 (2) “[t]he nature of past

treatment and rehabilitative efforts and the nature of the defendant’s response

thereto, if any;”7 (3) “[w]hether the interests of society and the defendant would be

best served by trial in the Family Court or in the Superior Court[;]”8 and (4) any

“other factors which, in the judgment of the Court are deemed relevant.”9

                                    IV.    DISCUSSION

    A. Fair Likelihood of Conviction

       Before weighing the § 1011(b) factors, “this Court must preliminarily

determine whether the State has made out a prima facie case against the juvenile.”10

The Court considers “whether there is a fair likelihood that [the defendant] will be

convicted of the crimes charged.”11 Furthermore, “[a] real probability must exist

that a reasonable jury could convict on the totality of the evidence assuming that the

evidence adduced at the reverse amenability hearing stands unrebutted by the

defendant at trial.”12 Since Defendant was 15 at the time of the alleged offenses, the


5
  See, e.g., State v. Harper, 2014 WL 1303012, at *5-7 (Del. Super. Mar. 31, 2014).
6
  10 Del. C. §1011(b)(1).
7
  Id. at § 1011(b)(2).
8
  Id. at § 1011(b)(3).
9
  Id. at § 1011(b).
10
   Harper, 2014 WL 1303012, at *5 (citing Marine v. State, 624 A.2d 1181, 1185 (Del. 1993)).
11
   Id. (citing Marine, 624 A.2d at 1185).
12
   Id.
                                              5
Court need not consider the applicability of 11 Del. C. § 1447A(f) as to the firearm

charges.13

       At the outset, the State has established its prima facie case against Defendant

as to all charges. The evidence shows that Defendant called Quick with intent to

commit a robbery with a loaded firearm. Whether intentionally or recklessly, his

decision to aim the gun at Quick during the robbery resulted in fatal consequences.

That Quick may have attempted to fight for his life does not negate Defendant’s

criminal behavior.

       After reviewing the totality of the evidence presented, there is a fair likelihood

that Defendant would be convicted of the charged offenses. With witnesses,

surveillance, co-defendant’s statements, ballistic evidence, and social media

depictions, etc., the State has established its prima facie case with a fair likelihood

of conviction at trial.




13
   11 Del. C. § 1447A(f) (“Every person charged under this section over the age of 16 years who,
following an evidentiary hearing where the Superior Court finds proof positive or presumption
great that the accused used, displayed, or discharged a firearm during the commission of a Title
11 or a Title 31 violent felony as set forth in § 4201 (c) of this title, shall be tried as an adult,
notwithstanding any contrary provisions or statutes governing the Family Court or any other
state law. The provisions of this section notwithstanding, the Attorney General may elect to
proceed in Family Court.”).
                                                  6
     B. Weighing § 1011(b)’s Four Factors

       The purpose of “determining a juveniles amenability is to place a judicial

check on the prosecutorial charging of juveniles.”14 However, 10 Del. C. § 1010

states that when a juvenile is charged with the crime of first-degree murder, among

others, a child shall be proceeded against as an adult.15 Therefore, “since a juvenile

charged with a designated felony in the Superior Court has lost the benefit of Family

Court adjudication by statutory pronouncement, there is a presumption that a need

exists for adult discipline and legal restraint. Hence, the burden is upon the juvenile

to demonstrate the contrary.”16 In considering whether the factors weigh in favor of

transfer, Defendant fails to meet his burden.

       1. Section 1011(b) Factor One: Nature of Present Offense and the
          Extent and Nature of Defendant’s Prior Record

       The first § 1011(b) factor is two-pronged.17 Murder First Degree and the

accompanying charges by definition are violent and serious, and weigh against

transfer. Defendant’s alleged behavior demonstrates a conscious decision to rob an



14
   Harper, 2014 WL 1303012, at *4 (citing State v. Anderson, 385 A.2d 738, 383 (Del. Super.
1978)).
15
   See 10 Del. C. § 1010(a)(1).
16
   Harper, 2014 WL 1303012, at *4 (quoting Anderson, 385 A.2d at 740) (internal quotations
omitted); see also State v. Mayhall, 659 A.2d 790, 795 (Del. Super. 1995) (“I also take into
consideration the fact that by including second degree murder in those offenses where original
jurisdiction has been conferred on the Superior Court under 10 Del. C. § 1010 the legislature has
created a rebuttable presumption that juveniles charged with that crime should be tried as adults
and the burden of proof rests with each defendant to rebut that presumption.”).
17
   See 10 Del. C. § 1011(b)(1).
                                                7
individual after a drug deal.    The second prong also weighs against transfer.

Defendant is a person prohibited from possessing a firearm due to a juvenile

adjudication for Robbery Second Degree. Furthermore, Defendant was arrested in

New Jersey for Possession with Intent to Deliver and Firearms on July 17, 2020,

while still on probation.    The arrest did not trigger a violation in Delaware.

Therefore, he was noted to have completed probation on August 4, 2020. The fatal

shooting took place three months later. As to both prongs, this factor weighs against

transfer.

      2. Section 1011(b) Factor Two: Nature of Past Treatment and
         Defendant’s Response

      Defendant’s criminal history demonstrates that attempts at supervision and

rehabilitative efforts have failed. Though Defendant has not received services

through Level IV or Level V facilities, it is clear he did not respond to the

rehabilitative efforts of the Family Court as he continued to engage in criminal

conduct that involved firearms and drugs. This factor weighs against transfer.

      3. Section 1011(b) Factor Three: Interests of Society and Defendant

      Rehabilitative efforts and services have not proven successful. Defendant’s

violent behavior has escalated despite efforts from YRS and the Family Court.




                                          8
Probation has not worked. Lesser sanctions through Family Court have also failed.

The Court finds that the interest of society and Defendant weigh against a transfer.18

                                      V.     CONCLUSION

       Under § 1011(b), the Court finds that all factors weigh against transfer. For

the reasons stated above, Defendant’s Motion to Transfer Charges to Family Court

is DENIED. His charges will remain in this Court.

       IT IS SO ORDERED.

                                                             /s/ Vivian L. Medinilla
                                                             Judge Vivian L. Medinilla

oc:    Prothonotary
cc:    Defendant
       Department of Justice
       Office of Defense Services




18
   The fourth factor of § 1011(b) – other factors the Court deems relevant – has been sufficiently
addressed in the other § 1011(b) factors such that the Court need not explicitly address this factor
in this ruling.
                                                 9